UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6736


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOEL DEVON ARTIS,

                     Defendant - Appellant.



                                       No. 20-6739


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOEL DEVON ARTIS,

                     Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:12-cr-00091-D-1; 5:12-cr-00342-D-1)


Submitted: March 3, 2021                                          Decided: March 8, 2021
Before WYNN, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Stephen C. Gordon, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Banumathi Rangarajan, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Joel Devon Artis appealed the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. While the appeals were pending,

Artis died on December 20, 2020. Accordingly, we dismiss these appeals as moot. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          3